Citation Nr: 1503266	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961, and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified at a Travel Board hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In September 2013, the Board remanded the Veteran's claim for additional development.  

In the September 2013 Board remand, the Board found that the record raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board therefore remanded the issue of entitlement to a TDIU for additional development.  However, in an October 2014 submission, the Veteran indicated that he never intended to claim entitlement to TDIU; he requested to withdraw this issue.  Thus, the Board concludes that the issue of entitlement to TDIU is not currently in appellate status.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the hearing transcript from the June 2013 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2013, the Board remanded the Veteran's claim for a VA examination to assess the current severity of his service-connected cervical spine disability.  In December 2013, the AOJ informed the Veteran that it asked the VA medical facility closest to him to perform a disability evaluation in connection with his claim.  The AOJ further indicated that the medical facility would notify the Veteran of the date, time, and place of the evaluation.  In a subsequent Compensation and Pension Exam Inquiry, it was noted that the VA cervical spine examination requested on December 3, 2013, was "cancelled by MAS" on January 2, 2014.  It was also noted that the Veteran "failed to report."  A supplemental statement of the case dated in June 2014 indicated that the Veteran failed to appear for a VA examination.  

Under 38 C.F.R. 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  However, because the VA medical facility's notice to the Veteran of the scheduled examination is not of record, it is not clear whether the Veteran received adequate notice of the scheduled examination.  Thus, the Board concludes that another examination should be scheduled, and if the Veteran does not report, a copy of the letter showing the Veteran was notified of the time, place, and date of the examination should be associated with the record.

The September 2013 remand also instructed the AOJ to obtain updated VA treatment records.  The Veteran testified in his June 2013 Travel Board hearing that he received VA medical treatment every six months.  However, the most recent VA treatment records in the file date from June 2011.  As such, the AOJ must attempt to obtain the ongoing VA treatment records.  38 U.S.C.A. § 5103A(c)(West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.).

Finally, although the Board determined in the September 2013 remand that the Veteran's Social Security Administration (SSA) disability records would not be relevant to his current increased rating claim, in the VA Form 646, Statement of Accredited Representative in Appealed Case, dated in October 2014, the Veteran's representative indicated that the Veteran was in receipt of Social Security disability benefits due to the level of severity of his disabilities, to include his cervical spine.  The AOJ should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claims for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. Thereafter, the AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected cervical spine disability.  A copy of the letter showing the Veteran was notified of the time, place, and date of the examination should be associated with the record.  The claims file, including a copy of this remand, must be made available for the examiner to review.  

All relevant tests and studies should be undertaken.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected cervical spine disorder.

The examiner should specifically report the ranges of motion of the cervical spine, or whether any segment of the spine is ankylosed.  The examiner should also identify any objective evidence of pain, weakeness, excess fatigability, and functional loss.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of actue signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

The examiner should discuss any neurological abnormalities resulting from the service-connected cervical spine disability.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

4. The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to fully cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

5. Upon completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

